DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  
As to claim 2, line 4 recites “the irradiator ,” and should recite “the irradiator,” to remove the space.
Appropriate correction is required.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0160736 by Shikita (“Shikita”) in view of U.S. Pub. No. 2016/0070102 by Takamatsu et al. (“Takamatsu”).

As to claim 1, Shikita disclose a display device (Shikita, head-up display apparatus, Figure 1) comprising:
a screen (Shikita, screen 3, Figures 1 and 2) including a surface inclined with respect to a reference plane; The reference plane is a vertical plane.
a driver (Shikita, moving unit 8, Figure 1) that moves the screen in a movement direction orthogonal to the reference plane (Shikita, In FIG. 2, the screen 3B is located at the position where the screen 3A (indicated by dotted line) moved toward the mirror 4 by the moving unit 8.  Accordingly, the position of the virtual image ; 
an irradiator (Shikita, scanning unit 2 and light source 1, Figure 1) that irradiates the screen with light used for scanning the surface of the screen (Shikita, a light source 1, a scanning unit 2 for scanning the light from the light source 1 two-dimensionally, Figure 1, ¶ [0029]);
a projector (Shikita, mirror 4, Figure 1) that receives light as incident light, the light having been transmitted through the screen and outputted from the screen along the movement direction from the screen (Shikita, Since the focal length f of the mirror 4 is a fixed value in Equation 1, with a decrease in the distance a between the screen 3 and the mirror 4, the distance b from the mirror 4 to the virtual image 6 also decreases.  In FIG. 2, the screen 3B is located at the position where the screen 3A (indicated by dotted line) moved toward the mirror 4 by the moving unit 8.  Accordingly, the position of the virtual image 6B corresponding to the screen 3B, is at the position where the virtual image 6A (indicated by a dotted line) corresponding to the screen 3A moved toward the windshield 5. Figures 1 and 2, ¶ [0041]), and the projector forming a virtual image in a target space by projecting the incident light onto a reflective member to be reflected (Shikita, The mirror 4 is a projection unit which reflects the image light from the screen 3 as a display unit and projects a virtual image 6 (6A in FIG. 1) in front of the eye 55 of the driver through the windshield 5. Figure 1, ¶ [0034]); and
a controller (Shikita, control unit 9, Figure 1) that controls the driver (Shikita, the screen position is adjusted or changed by inputting control signals (not shown in FIG. 1) from the control circuit 9 to the moving unit 8. Figure 1, ¶ [0062]) and the irradiator (Shikita, a control circuit 9 for driving the scanning unit 2 while at the same time modulating the optical intensity of the light source 1, Figure 1, ¶ [0029]),
wherein the controller is configured to hold the screen at a reference position along the movement direction when a first virtual image serving as the virtual image is formed on a first virtual plane whose inclination angle with respect to an optical axis of the projector is smaller than a predetermined value (Shikita, In FIG. 2, the screen 3B is located at the position where the screen 3A (indicated by dotted line) moved toward the mirror 4 by the moving unit 8.  Accordingly, the position of the virtual image 6B corresponding to the screen 3B, is at the position where the virtual image 6A (indicated by a dotted line) corresponding to the screen 3A moved toward the windshield 5. Figure 2, ¶ [0041]), The predetermined value is considered as zero. As shown in figure 2 of Shikita, the virtual image 6 is based on the position of the screen 3 and held at that position to form the image for the user.
Shikita does not expressly disclose the controller being configured to move the screen in the movement direction when a second virtual image serving as the virtual image is formed on a second virtual plane whose inclination angle with respect to the optical axis of the projector is larger than the predetermined value.
Takamatsu teaches a projection display device wherein the controller being configured to move the screen in the movement direction when a second virtual image serving as the virtual image is formed on a second virtual plane whose inclination angle with respect to the optical axis of the projector is larger than the predetermined value (Takamatsu, As shown in FIG. 2A, the two 2D display panels 11(1) and 11(2) are juxtaposed in the horizontal direction (X direction).  As shown in FIG. 2B, one 2D display panel 11(1) is disposed so that its surface is perpendicular to the optical axis direction (Z direction) and the other 2D display panel 11(2) is disposed so that its surface is inclined by an angle θ from the plane that is perpendicular to the optical axis direction. Figures 2A and 2B, ¶ [0109]) (Takamatsu, The virtual image forming plane 22(1) is a plane on which an optical image corresponding to a displayed content of the 2D display panel 11(1) is formed, and the virtual image forming plane 22(2) is a plane on which an optical image corresponding to a displayed content of the 2D display panel 11(2) is formed. Figures 3A and 3B, ¶ [0110])(Takamatsu, the HUD display region 20 shown in FIG. 4 corresponds to the virtual image forming plane 22(2) shown in FIGS. 3A and 3B.  That is, when the virtual image forming plane 22(2) is inclined as shown in FIGS. 3A and 3B, the top line 20a of the HUD display region 20 is more distant from the eye point EP than its bottom line 20b is and hence the virtual image 21 that is formed on the inclined HUD display region 20 can really provide perspective and depth. Figure 4, ¶ [0115]). 
Takamatsu teaches a two part display panel wherein a rotation of a display panel forms a different perspective from the display panel which is not rotated. The rotated display panel provides the second virtual image based on the angle θ.
The combination of Shikita and Takamatsu, teaches a movable pair of screens which may also rotate in order to provide a perspective and depth treatment to the virtual image.

Thus, Shikita, as modified by Takamatsu, teaches the rotatable and movable display screens to present a virtual image on a windshield.
As to claim 2, Shikita, as modified by Takamatsu, teaches the display device wherein
the screen further includes a first end part and a second end part at respective ends of the surface in a direction inclined with respect to the reference plane, As shown in figure 2B of Takamatsu, the panels have a first end part at the top and a second end part at the bottom.
when the first end part is irradiated with light of the irradiator, an optical path length from a drawing point on the first virtual image to the projector is maximized (Takamatsu, when the virtual image forming plane 22(2) is inclined as , and
when the second end part is irradiated with the light of the irradiator, the optical path length from the drawing point on the first virtual image to the projector is minimized (Takamatsu, when the virtual image forming plane 22(2) is inclined as shown in FIGS. 3A and 3B, the top line 20a of the HUD display region 20 is more distant from the eye point EP than its bottom line 20b is and hence the virtual image 21 that is formed on the inclined HUD display region 20 can really provide perspective and depth. Figure 4, ¶ [0115]). Takamatsu teaches the optical path to the bottom of the panel is minimized as it is closer to the user’s eye. In addition, the motivation used is the same as in the rejection of claim 1.
As to claim 4, Shikita, as modified by Takamatsu, teaches the display device wherein a scanning range of the irradiator on the surface of the screen in a vertical direction inclined with respect to the reference plane is narrower when the second virtual image is formed than when the first virtual image is formed (Takamatsu, when the virtual image forming plane 22(2) is inclined as shown in FIGS. 3A and 3B, the top line 20a of the HUD display region 20 is more distant from the eye point EP than its bottom line 20b is and hence the virtual image 21 that is formed on the inclined HUD display region 20 can really provide perspective and depth. Figure 4, ¶ [0115]). Takamatsu teaches the optical path to the angled panel is shorter and thus narrower for the second virtual image which is formed on the angled panel. In addition, the motivation used is the same as in the rejection of claim 1.

a screen (Shikita, screen 3, Figures 1 and 2) including a surface inclined with respect to a reference plane, The reference plane is a vertical plane.
a driver (Shikita, moving unit 8, Figure 1) that moves the screen in a movement direction orthogonal to the reference plane (Shikita, In FIG. 2, the screen 3B is located at the position where the screen 3A (indicated by dotted line) moved toward the mirror 4 by the moving unit 8.  Accordingly, the position of the virtual image 6B corresponding to the screen 3B, is at the position where the virtual image 6A (indicated by a dotted line) corresponding to the screen 3A moved toward the windshield 5. Figure 2, ¶ [0041]),
an irradiator (Shikita, scanning unit 2 and light source 1, Figure 1) that irradiates the screen with light used for scanning the surface of the screen (Shikita, a light source 1, a scanning unit 2 for scanning the light from the light source 1 two-dimensionally, Figure 1, ¶ [0029]), and 
a projector (Shikita, mirror 4, Figure 1) that receives light as incident light, the light having been transmitted through the screen and outputted from the screen along the movement direction from the screen (Shikita, Since the focal length f of the mirror 4 is a fixed value in Equation 1, with a decrease in the distance a between the screen 3 and the mirror 4, the distance b from the mirror 4 to the virtual image 6 also decreases.  In FIG. 2, the screen 3B is located at the position where the screen 3A (indicated by dotted line) moved toward the mirror 4 by the moving unit 8.  Accordingly, the position of the virtual image 6B corresponding to the screen 3B, is at , and the projector forming a virtual image in a target space by the incident light (Shikita, The mirror 4 is a projection unit which reflects the image light from the screen 3 as a display unit and projects a virtual image 6 (6A in FIG. 1) in front of the eye 55 of the driver through the windshield 5. Figure 1, ¶ [0034]), the method comprising:
a first process for forming a first virtual image serving as the virtual image on a first virtual plane whose inclination angle with respect to an optical axis of the projector is smaller than a predetermined value (Shikita, In FIG. 2, the screen 3B is located at the position where the screen 3A (indicated by dotted line) moved toward the mirror 4 by the moving unit 8.  Accordingly, the position of the virtual image 6B corresponding to the screen 3B, is at the position where the virtual image 6A (indicated by a dotted line) corresponding to the screen 3A moved toward the windshield 5. Figure 2, ¶ [0041]), The predetermined value is considered as zero.
wherein in the first process, the screen is held in the movement direction, As shown in figure 2 of Shikita, the virtual image 6 is based on the position of the screen 3 and held at that position to form the image for the user.
Shikita does not expressly disclose a second process for forming a second virtual image serving as the virtual image on a second virtual plane whose inclination angle with respect to the optical axis of the projector is larger than the predetermined value,
in the second process, the screen is moved in the movement direction.
 a second process for forming a second virtual image serving as the virtual image on a second virtual plane whose inclination angle with respect to the optical axis of the projector is larger than the predetermined value (Takamatsu, As shown in FIG. 2A, the two 2D display panels 11(1) and 11(2) are juxtaposed in the horizontal direction (X direction).  As shown in FIG. 2B, one 2D display panel 11(1) is disposed so that its surface is perpendicular to the optical axis direction (Z direction) and the other 2D display panel 11(2) is disposed so that its surface is inclined by an angle θ from the plane that is perpendicular to the optical axis direction. Figures 2A and 2B, ¶ [0109]) (Takamatsu, The virtual image forming plane 22(1) is a plane on which an optical image corresponding to a displayed content of the 2D display panel 11(1) is formed, and the virtual image forming plane 22(2) is a plane on which an optical image corresponding to a displayed content of the 2D display panel 11(2) is formed. Figures 3A and 3B, ¶ [0110])(Takamatsu, the HUD display region 20 shown in FIG. 4 corresponds to the virtual image forming plane 22(2) shown in FIGS. 3A and 3B.  That is, when the virtual image forming plane 22(2) is inclined as shown in FIGS. 3A and 3B, the top line 20a of the HUD display region 20 is more distant from the eye point EP than its bottom line 20b is and hence the virtual image 21 that is formed on the inclined HUD display region 20 can really provide perspective and depth. Figure 4, ¶ [0115]),
in the second process, the screen is moved in the movement direction.
Takamatsu teaches a two part display panel wherein a rotation of a display panel forms a different perspective from the display panel which is not rotated. The rotated display panel provides the second virtual image based on the angle θ.

	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shikita’s movable screen to include Takamatsu’s rotatable panels because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Shikita to include Takamatsu is expressly provided by Takamatsu, stating that the inclined HUD display region can provide perspective and depth to a virtual image (Takamatsu, ¶ [0115]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Shikita’s movable screen to include Takamatsu’s rotatable panels with the motivation of providing a perspective and depth to the virtual image.  The person of ordinary skill in the art would have recognized the benefit of improving the viewing characteristics of the virtual image.
Thus, Shikita, as modified by Takamatsu, teaches the rotatable and movable display screens to present a virtual image on a windshield.
As to claim 6, Shikita, as modified by Takamatsu, teaches a moving body (vehicle) comprising:
the display device (Shikita, HUD apparatus for vehicles, Abstract) according to claim 1; and 
the reflective member (Shikita, windshield 5, Figure 1) that reflects light from the projector.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 3, Shikita (U.S. Pub. No. 2009/0160736), as modified by Takamatsu (U.S. Pub. No. 2016/0070102), teaches the display device wherein
the screen further includes a first end part and a second end part at respective ends of the surface in a direction inclined with respect to the reference plane, As shown in figure 2B of Takamatsu, the panels have a first end part at the top and a second end part at the bottom.
Shikita continues to teach a scanning of the screen (Shikita, A display image (optical image) such as travel information is plotted on the screen 3 by the two-dimensional scanning operation of the scanning unit 2, and the screen 3 thus constitutes the display unit of the HUD apparatus. ¶ [0033]).
Shikita, as modified by Takamatsu, does not expressly teach
an operation state of the irradiator includes a first scanning state that scans the surface of the screen from the first end part toward the second end part, and a second scanning state that scans the surface of the screen from the second end part toward the first end part, and
the controller is configured to synchronize an operation of the driver with an operation of the irradiator, to form the first virtual image or the second virtual image in only either the first scanning state or the second scanning state.
Kurozuka (U.S. Pub. No. 2014/0375898) teaches an operation state of the irradiator includes a first scanning state that scans the surface of the screen from the first end part toward the second end part, and a second scanning state that scans the surface of the screen from the second end part toward the first end part (Kurozuka, scanning trajectory 21 of laser beam 10 on screen 20 and waveforms of drive signal SdH in a horizontal (H) direction and drive signal SdV in a vertical (V) direction. ¶ [0034]), 
Kurozuka does not teach the controller is configured to synchronize an operation of the driver with an operation of the irradiator, to form the first virtual image or the second virtual image in only either the first scanning state or the second scanning state.
The cited prior art does not teach the first and second virtual images only being present in a first or second scanning state as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to claim 7, Shikita (U.S. Pub. No. 2009/0160736), as modified by Takamatsu (U.S. Pub. No. 2016/0070102), teaches the display device with scanning of the screen (Shikita, A display image (optical image) such as travel information is plotted on the 
Shikita, as modified by Takamatsu, does not expressly teach
an operation state of the irradiator includes a first scanning state that scans the surface of the screen from the first end part toward the second end part, and a second scanning state that scans the surface of the screen from the second end part toward the first end part, and
the controller is configured to synchronize an operation of the driver with an operation of the irradiator, to form the first virtual image or the second virtual image in only either the first scanning state or the second scanning state.
Kurozuka (U.S. Pub. No. 2014/0375898) teaches an operation state of the irradiator includes a first scanning state that scans the surface of the screen from the first end part toward the second end part, and a second scanning state that scans the surface of the screen from the second end part toward the first end part,  (Kurozuka, scanning trajectory 21 of laser beam 10 on screen 20 and waveforms of drive signal SdH in a horizontal (H) direction and drive signal SdV in a vertical (V) direction. ¶ [0034]), 
Kurozuka does not teach the controller is configured to synchronize an operation of the driver with an operation of the irradiator, to form the first virtual image or the second virtual image in only either the first scanning state or the second scanning state.
The cited prior art does not teach the first and second virtual images only being present in a first or second scanning state as claimed.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2017/0115485 by Saito et al. teaches a heads-up display device with reflection units which may rotate to adjust the optical axis of the projection light.

JP 2016064760 by Watanabe teaches a head-up display system with a screen which may shift along an optical path to change the length of the optical path.

JP 201597496 by Watanabe teaches a head-up display system with a screen which may change the angle of the screen relative to the light path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691